DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2021 has been entered.
Status of the Claims
	Claims 1-20 were originally filed on August 2, 2016.
	The amendment received January 30, 2018 changed the status identifiers only.
	The amendment received October 24, 2018 amended claims 1 and 3; canceled claims 13 and 15-20*; and added new claim 21*. *Please note: Applicants canceled claims 15-19 and added new claim 20. However, the original claim set contained 20 claims. Therefore, claims 15-20 should be canceled and new claim 21 should be added. Appropriate correction is required.   
	The amendment received June 6, 2019 amended claim 1 and corrected the numbering of the claim set. 
	The amendment received May 18, 2020 amended claims 1, 10, and 11.
	The amendment received February 8, 2021 amended claims 1, 10, and 11.
	Claims 1-12, 14, and 21 are currently pending and under consideration.
Election/Restrictions
	Upon further consideration, the species requirement is withdrawn.
Priority
	The present application claims status as a DIV of 13/792,056 filed March 9, 2013 (now U.S. Patent 9,427,448) which is a CIP of 12/943,717 filed November 10, 2010 (now U.S. Patent 9,925,265) which claims the benefit of 61/260,361 filed November 11, 2009.
Specification
	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Withdrawn Rejection
The rejection of claims 1-12, 14, and 21 under pre-AIA  35 U.S.C. 102(e) as being anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Chen et al. U.S. Patent Application Publication 2012/0141468 (effective filing date of May 13, 2008) is withdrawn in view of the amendment received February 8, 2021. 
Maintained/Modified Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12, 14, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7, 14, 15, and 26 of U.S. Patent No. 9,925,265 in view of Chen et al. U.S. Patent Application Publication 2012/0141468 (effective filing date of May 13, 2008). Although the claims at issue are not identical, they are not patentably distinct from each other because both the presently claimed invention and the invention as claimed in U.S. Patent No. 9,925,265 are drawn to methods of treating PCI with cangrelor.
Regarding lyophilization and the combination of cangrelor with mannitol or sorbitol, Chen et al. teach methods of treating PCI including stent thrombosis or myocardial infarction with cangrelor in combination with excipients including mannitol and/or sorbitol and/or lyophilized cangrelor, wherein administration is prior, during, or post procedure; administration can be bolus, continuous infusion, or a combination of both; dosages of 5-100 g/kg preferably between 20-40 g/kg for bolus and/or 0.1-30 g/kg/min; for various time points; and stroke (please refer to the entire specification particularly the abstract; paragraphs 3-5, 7, 9, 10, 14, 16, 17, 22, 23, 31, 32, 36-41, 43-54, 58-61, 63-69, 73-75, 78-83, 87-89, 92-99; Tables 1-3; Example 4b; claims).
The claims would have been obvious because the particular known techniques of lyophilization and utilizing excipients including mannitol and/or sorbitol in combination with cangrelor were recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Arguments and Response
	Applicants’ arguments directed to the rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over U.S. Patent No. 9,925,265 and Chen et al. for claims 1-12, 14, and 21 were considered but are not persuasive for the following reasons.
	Applicants request that the rejection be held in abeyance.
	Applicants’ arguments are not convincing since the claimed invention of U.S. Patent No. 9,925,265 and Chen et al. renders obvious the method of the instant claims. In addition, while a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP § 714.02).

Claims 1-12, 14, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,427,448 in view of Chen et al. U.S. Patent Application Publication 2012/0141468 (effective filing date of May 13, 2008). Although the claims at issue are not identical, they are not patentably distinct from each other because both the presently claimed invention and the invention of U.S. Patent No. 9,427,448 are drawn to methods of treating PCI with cangrelor.
Regarding lyophilization and the combination of cangrelor with mannitol or sorbitol, Chen et al. teach methods of treating PCI including stent thrombosis or myocardial infarction with cangrelor in combination with excipients including mannitol and/or sorbitol and/or lyophilized cangrelor, wherein administration is prior, during, or post procedure; administration can be bolus, continuous infusion, or a combination of both; dosages of 5-100 g/kg preferably between 20-40 g/kg for bolus and/or 0.1-30 g/kg/min; for various time points; and stroke (please refer to the entire specification particularly the abstract; paragraphs 3-5, 7, 9, 10, 14, 16, 17, 22, 23, 31, 32, 36-41, 43-54, 58-61, 63-69, 73-75, 78-83, 87-89, 92-99; Tables 1-3; Example 4b; claims).
The claims would have been obvious because the particular known techniques of lyophilization and utilizing excipients including mannitol and/or sorbitol in combination with cangrelor were recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Arguments and Response
	Applicants’ arguments directed to the rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over U.S. Patent No. 9,427,448 and Chen et al. for claims 1-12, 14, and 21 were considered but are not persuasive for the following reasons.
	Applicants request that the rejection be held in abeyance.
	Applicants’ arguments are not convincing since the claimed invention of U.S. Patent No. 9,427,448 and Chen et al. renders obvious the method of the instant claims. In addition, while a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP § 714.02).

 Claims 1-12, 14, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,320,754 in view of Chen et al. U.S. Patent Application Publication 2012/0141468 (effective filing date of May 13, 2008). Although the claims at issue are not identical, they are not patentably distinct from each other because both the presently claimed invention and the invention as claimed in U.S. Patent No. 9,320,754 are drawn to methods of treating PCI with cangrelor.
Regarding lyophilization and the combination of cangrelor with mannitol or sorbitol, Chen et al. teach methods of treating PCI including stent thrombosis or myocardial infarction with cangrelor in combination with excipients including mannitol and/or sorbitol and/or lyophilized cangrelor, wherein administration is prior, during, or post procedure; administration can be bolus, continuous infusion, or a combination of both; dosages of 5-100 g/kg preferably between 20-40 g/kg for bolus and/or 0.1-30 g/kg/min; for various time points; and stroke (please refer to the entire specification particularly the abstract; paragraphs 3-5, 7, 9, 10, 14, 16, 17, 22, 23, 31, 32, 36-41, 43-54, 58-61, 63-69, 73-75, 78-83, 87-89, 92-99; Tables 1-3; Example 4b; claims).
The claims would have been obvious because the particular known techniques of lyophilization and utilizing excipients including mannitol and/or sorbitol in combination with cangrelor were recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Arguments and Response
	Applicants’ arguments directed to the rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over U.S. Patent No. 9,320,754 and Chen et al. for claims 1-12, 14, and 21 were considered but are not persuasive for the following reasons.
	Applicants request that the rejection be held in abeyance.
	Applicants’ arguments are not convincing since the claimed invention of U.S. Patent No. 9,320,754 and Chen et al. renders obvious the method of the instant claims. In addition, while a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP § 714.02).

Claims 1-12, 14, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 8,871,736 in combination with Chen et al. U.S. Patent Application Publication 2012/0141468 (effective filing date of May 13, 2008). Although the claims at issue are not identical, they are not patentably distinct from each other because both the presently claimed invention and the invention as claimed in U.S. Patent No. 8,871,736 are drawn to methods of treating PCI with cangrelor.
Regarding lyophilization and the combination of cangrelor with mannitol or sorbitol, Chen et al. teach methods of treating PCI including stent thrombosis or myocardial infarction with cangrelor in combination with excipients including mannitol and/or sorbitol and/or lyophilized cangrelor, wherein administration is prior, during, or post procedure; administration can be bolus, continuous infusion, or a combination of both; dosages of 5-100 g/kg preferably between 20-40 g/kg for bolus and/or 0.1-30 g/kg/min; for various time points; and stroke (please refer to the entire specification particularly the abstract; paragraphs 3-5, 7, 9, 10, 14, 16, 17, 22, 23, 31, 32, 36-41, 43-54, 58-61, 63-69, 73-75, 78-83, 87-89, 92-99; Tables 1-3; Example 4b; claims).
The claims would have been obvious because the particular known techniques of lyophilization and utilizing excipients including mannitol and/or sorbitol in combination with cangrelor were recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Arguments and Response
	Applicants’ arguments directed to the rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over U.S. Patent No. 8,871,736 and Chen et al. for claims 1-12, 14, and 21 were considered but are not persuasive for the following reasons.
	Applicants request that the rejection be held in abeyance.
	Applicants’ arguments are not convincing since the claimed invention of U.S. Patent No. 8,871,736 and Chen et al. renders obvious the method of the instant claims. In addition, while a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP § 714.02).

Claims 1-12, 14, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 8,759,316 in view of Chen et al. U.S. Patent Application Publication 2012/0141468 (effective filing date of May 13, 2008). Although the claims at issue are not identical, they are not patentably distinct from each other because both the presently claimed invention and the invention as claimed in U.S. Patent No. 8,759,316 are drawn to methods of treating PCI with cangrelor.
Regarding lyophilization and the combination of cangrelor with mannitol or sorbitol, Chen et al. teach methods of treating PCI including stent thrombosis or myocardial infarction with cangrelor in combination with excipients including mannitol and/or sorbitol and/or lyophilized cangrelor, wherein administration is prior, during, or post procedure; administration can be bolus, continuous infusion, or a combination of both; dosages of 5-100 g/kg preferably between 20-40 g/kg for bolus and/or 0.1-30 g/kg/min; for various time points; and stroke (please refer to the entire specification particularly the abstract; paragraphs 3-5, 7, 9, 10, 14, 16, 17, 22, 23, 31, 32, 36-41, 43-54, 58-61, 63-69, 73-75, 78-83, 87-89, 92-99; Tables 1-3; Example 4b; claims).
The claims would have been obvious because the particular known techniques of lyophilization and utilizing excipients including mannitol and/or sorbitol in combination with cangrelor were recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Arguments and Response
	Applicants’ arguments directed to the rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over U.S. Patent No. 8,759,316 and Chen et al. for claims 1-12, 14, and 21 were considered but are not persuasive for the following reasons.
	Applicants request that the rejection be held in abeyance.
	Applicants’ arguments are not convincing since the claimed invention of U.S. Patent No. 8,759,316 and Chen et al. renders obvious the method of the instant claims. In addition, while a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP § 714.02).

Claims 1-12, 14, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 8,716,261 in view of Chen et al. U.S. Patent Application Publication 2012/0141468 (effective filing date of May 13, 2008). Although the claims at issue are not identical, they are not patentably distinct from each other because both the presently claimed invention and the invention as claimed in U.S. Patent No. 8,716,261 are drawn to methods of treating PCI with cangrelor.
Regarding lyophilization and the combination of cangrelor with mannitol or sorbitol, Chen et al. teach methods of treating PCI including stent thrombosis or myocardial infarction with cangrelor in combination with excipients including mannitol and/or sorbitol and/or lyophilized cangrelor, wherein administration is prior, during, or post procedure; administration can be bolus, continuous infusion, or a combination of both; dosages of 5-100 g/kg preferably between 20-40 g/kg for bolus and/or 0.1-30 g/kg/min; for various time points; and stroke (please refer to the entire specification particularly the abstract; paragraphs 3-5, 7, 9, 10, 14, 16, 17, 22, 23, 31, 32, 36-41, 43-54, 58-61, 63-69, 73-75, 78-83, 87-89, 92-99; Tables 1-3; Example 4b; claims).
The claims would have been obvious because the particular known techniques of lyophilization and utilizing excipients including mannitol and/or sorbitol in combination with cangrelor were recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Arguments and Response
	Applicants’ arguments directed to the rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over U.S. Patent No. 8,716,261 and Chen et al. for claims 1-12, 14, and 21 were considered but are not persuasive for the following reasons.
	Applicants request that the rejection be held in abeyance.
	Applicants’ arguments are not convincing since the claimed invention of U.S. Patent No. 8,716,261 and Chen et al. renders obvious the method of the instant claims. In addition, while a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP § 714.02).

Claims 1-12, 14, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 8,680,052 in view of Chen et al. U.S. Patent Application Publication 2012/0141468 (effective filing date of May 13, 2008). Although the claims at issue are not identical, they are not patentably distinct from each other because both the presently claimed invention and the invention as claimed in U.S. Patent No. 8,680,052 are drawn to methods of treating PCI in cangrelor.
Regarding lyophilization and the combination of cangrelor with mannitol or sorbitol, Chen et al. teach methods of treating PCI including stent thrombosis or myocardial infarction with cangrelor in combination with excipients including mannitol and/or sorbitol and/or lyophilized cangrelor, wherein administration is prior, during, or post procedure; administration can be bolus, continuous infusion, or a combination of both; dosages of 5-100 g/kg preferably between 20-40 g/kg for bolus and/or 0.1-30 g/kg/min; for various time points; and stroke (please refer to the entire specification particularly the abstract; paragraphs 3-5, 7, 9, 10, 14, 16, 17, 22, 23, 31, 32, 36-41, 43-54, 58-61, 63-69, 73-75, 78-83, 87-89, 92-99; Tables 1-3; Example 4b; claims).
The claims would have been obvious because the particular known techniques of lyophilization and utilizing excipients including mannitol and/or sorbitol in combination with cangrelor were recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Arguments and Response
	Applicants’ arguments directed to the rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over U.S. Patent No. 8,680,052 and Chen et al. for claims 1-12, 14, and 21   were considered but are not persuasive for the following reasons.
	Applicants request that the rejection be held in abeyance.
	Applicants’ arguments are not convincing since the claimed invention of U.S. Patent No. 8,680,052 and Chen et al. renders obvious the method of the instant claims. In addition, while a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP § 714.02).

Claims 1-12, 14, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent 10,022,391 in view of Chen et al. U.S. Patent Application Publication 2012/0141468 (effective filing date of May 13, 2008). Although the claims at issue are not identical, they are not patentably distinct from each other because both the presently claimed invention and the invention as claimed in U.S. Patent 10,022,391 are drawn to methods of treating PCI with cangrelor.
Regarding lyophilization and the combination of cangrelor with mannitol or sorbitol, Chen et al. teach methods of treating PCI including stent thrombosis or myocardial infarction with cangrelor in combination with excipients including mannitol and/or sorbitol and/or lyophilized cangrelor, wherein administration is prior, during, or post procedure; administration can be bolus, continuous infusion, or a combination of both; dosages of 5-100 g/kg preferably between 20-40 g/kg for bolus and/or 0.1-30 g/kg/min; for various time points; and stroke (please refer to the entire specification particularly the abstract; paragraphs 3-5, 7, 9, 10, 14, 16, 17, 22, 23, 31, 32, 36-41, 43-54, 58-61, 63-69, 73-75, 78-83, 87-89, 92-99; Tables 1-3; Example 4b; claims).
The claims would have been obvious because the particular known techniques of lyophilization and utilizing excipients including mannitol and/or sorbitol in combination with cangrelor were recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Arguments and Response
	Applicants’ arguments directed to the rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over U.S. Patent 10,022,391 and Chen et al. for claims 1-12, 14, and 21 were considered but are not persuasive for the following reasons.
	Applicants request that the provisional rejection be held in abeyance.
	Applicants’ arguments are not convincing since the claimed invention of U.S. Patent 10,022,391 and Chen et al. renders obvious the method of the instant claims. In addition, while a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP § 714.02).

Claims 1-12, 14, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent 10,231,987 in view of Chen et al. U.S. Patent Application Publication 2012/0141468 (effective filing date of May 13, 2008). Although the claims at issue are not identical, they are not patentably distinct from each other because both the presently claimed invention and the invention as claimed in U.S. Patent 10,231,987 are drawn to methods of treating PCI with cangrelor and mannitol and/or sorbitol.
Regarding lyophilization, Chen et al. teach methods of treating PCI including stent thrombosis or myocardial infarction with cangrelor in combination with excipients including mannitol and/or sorbitol and/or lyophilized cangrelor, wherein administration is prior, during, or post procedure; administration can be bolus, continuous infusion, or a combination of both; dosages of 5-100 g/kg preferably between 20-40 g/kg for bolus and/or 0.1-30 g/kg/min; for various time points; and stroke (please refer to the entire specification particularly the abstract; paragraphs 3-5, 7, 9, 10, 14, 16, 17, 22, 23, 31, 32, 36-41, 43-54, 58-61, 63-69, 73-75, 78-83, 87-89, 92-99; Tables 1-3; Example 4b; claims).
The claims would have been obvious because the particular known technique of lyophilization was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Arguments and Response
	Applicants’ arguments directed to the rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over U.S. Patent 10,231,987 and Chen et al. for claims 1-12, 14, and 21 were considered but are not persuasive for the following reasons.
	Applicants request that the provisional rejection be held in abeyance.
	Applicants’ arguments are not convincing since the claimed invention of U.S. Patent 10,231,987 and Chen et al. renders obvious the method of the instant claims. In addition, while a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP § 714.02).

Claims 1-12, 14, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent 10,376,532. Although the claims at issue are not identical, they are not patentably distinct from each other because both the presently claimed invention and the invention as claimed in U.S. Patent 10,376,532 are drawn to methods of treating PCI with cangrelor and mannitol and/or sorbitol in a lyophilized form.
Arguments and Response
	Applicants’ arguments directed to the rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over U.S. Patent 10,376,532 for claims 1-12, 14, and 21 were considered but are not persuasive for the following reasons.
	Applicants request that the provisional rejection be held in abeyance.
	Applicants’ arguments are not convincing since the claimed invention of U.S. Patent 10,376,532 renders obvious the method of the instant claims. In addition, while a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP § 714.02).
Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMBER D STEELE/Primary Examiner, Art Unit 1658